DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 April 2022 has been entered. Claims 1, 4, 5, 7, 8, 11, 12, 14, 15, 18, 19, and 20 have been amended. Claims 2, 3, 6, 9, 10, 13, 16, 17, and 20 have been canceled. Applicant's amendments to the claims have overcome each and every U.S.C. 112 rejection previously set forth in the Final Office Action mailed 29 December 2021.

Allowable Subject Matter
Claims 1, 4-5, 7-8, 11-12, 14-15, 18-19, and 21 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to disclose, suggest, or teach claims 1, 8, and 15 in particular, generating based on the tone and based further on the one or more user attributes, a queue comprising a set of client text messages and prioritizing the client text messages of the queue, wherein the prioritizing is based on a test designation of a subset of a set of client text messages, the text designation representing a multivariate testing by the message platform on the subset prior to transmission of a remainder of the set of client text messages in combination with other elements recited in the claims.
As the closest prior art Manolescu shows determining a message context or tone of a message or first client text message sent by a sender. ([0032]) A user with an associated context model or first user segment associated with one or more user attributes or topics of interest, user preferences, and communication preferences is determined. ([0052]; [0042]) A second client message is generated by modifying first client text message based on the context of the sender and user attributes of the first user segment or recipient participant. ([0059], lines 14-22; [0037]; [0038]) A set of client text messages may be generated based on the tone and the attributes. ([0025]; [0059], lines 14-22) A secondary reference, Graff, shows generating based on attributes, such as preferred delivery methods or times for a recipient, a queue comprising a set of modified messages of a first client message. ([0087]; [0089], lines 1-12; [0098]; [0103]) However, neither Manolescu nor Graff nor any of the other cited references either alone in combination show the above identified allowable subject matter.  Therefore, the features listed in combination with the other claimed features are patentable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE H JAHNIGE whose telephone number is (571)272-8450. The examiner can normally be reached 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on (571) 272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROLINE H JAHNIGE/Primary Examiner, Art Unit 2451